Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                                             0:20-cv-62565
                           Civil Action No.________________________

  JESSICA L. MCCOMB,

         Plaintiff,

  v.

  CREDENCE RESOURCE MANAGEMENT, LLC,

        Defendant,
  _____________________________________/


                                           COMPLAINT

         NOW COMES JESSICA L. MCCOMB, by and through her undersigned counsel,

  complaining of Defendant CREDENCE RESOURCE MANAGEMENT, LLC, as follows:

                                   NATURE OF THE ACTION

         1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

  Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Florida Consumer

  Collection Practices Act (“FCCPA”), Fla. Stat. §559.55 et. seq. and Defendant’s violations of the

  Telephone Consumer Protection Act (“TCPA”).

                                  JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

         4.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                             PARTIES

         5.      JESSICA MCCOMB (“Plaintiff”) is a natural person, over 18-years-of-age, who at

                                                  1
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 2 of 10




  all times relevant resided in Fort Lauderdale, Florida.

         6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

         7.      Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

         8.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

         9.      CREDENCE RESOURCE MANAGEMENT, LLC (“Defendant”) maintains its

  principal place of business at 17000 Dallas Parkway, Suite 204, Dallas, Texas 75248.

         10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

  principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

  attempts to collect debts owed or due or asserted to be owed or due another.

         11.     Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).

         12.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                    FACTUAL ALLEGATIONS

         13.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

  the cellular telephone number ending in 6464.

         14.     At all times relevant, Plaintiff’s number ending in 6464 was assigned to a cellular

  telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

         15.     At all times relevant, Plaintiff was financially responsible for her cellular telephone

  equipment and services.

         16.      A number of years ago, Plaintiff incurred a medical debt.

         17.     Due to unforeseen financial difficulties, Plaintiff was allegedly unable to stay

  current on payments and incurred a debt (“subject debt”).

         18.     Upon information and belief the subject debt was assigned to Defendant for

  collection.


                                                   2
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 3 of 10




         19.     On or around February 2020, Plaintiff started receiving calls from Defendant in an

  attempt to collect on the subject debt.

         20.     Upon answering a collection call from Defendant, Plaintiff was greeted with a

  distinct period of dead air and was required to say “hello” numerous times prior to a live

  representative being connected.

         21.     During one of the first phone calls in February, Plaintiff was informed Defendant

  was attempting to collect upon the subject debt.

         22.     Plaintiff immediately requested that Defendant stop calling.

         23.     Despite Plaintiff’s unambiguous request, Defendant continued to place unwanted

  and unconsented to phone calls to Plaintiff.

         24.     On multiple occasions after the initial call in February of 2020, Plaintiff informed

  Defendant to stop contacting her but to no avail.

         25.     Yet again, on or around December 10, 2020, Plaintiff answered another of

  Defendant’s phone calls and stated, “You are harassing me, stop.”

         26.     On this same call Plaintiff again experienced a distinct period of dead air and was

  required to say “hello” numerous times prior to a live representative being connected.

         27.     Despite Plaintiff’s request that Defendant cease its harassing collection efforts,

  Defendant continues to employ abusive collection practices in an effort to collect the subject debt,

  including the use of harassing phone calls.

         28.     In total, Defendant has placed no less than 50 unwanted and unconsented to

  collection phone calls to Plaintiff since she requested that the phone calls cease.

         29.     Defendant placed these calls from various phone numbers, including but not limited

  to the phone numbers of (833) 648-0603, (866) 767-7602 and (407) 499-7401.



                                                     3
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 4 of 10




         30.     Defendant’s incessant collection calls have invaded Plaintiff’s privacy and have

  caused Plaintiff actual harm, including but not limited to, aggravation that accompanies unsolicited

  robocalls, increased risk of personal injury resulting from the distraction caused by the robocalls,

  wear and tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular

  telephone, temporary loss of use of Plaintiff’s cellular phone, loss of battery charge, loss of

  concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge

  Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

  wasting Plaintiff’s time.

         31.     Due to Defendant’s refusal to comply with Plaintiff’s requests that the calls cease

  and Defendant’s abusive debt collection practices, Plaintiff was forced to retain counsel to compel

  the phone calls to cease.

                                      CLAIMS FOR RELIEF

                                              COUNT I:
                   Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)
         32.     Paragraphs 13-31 of this Complaint are expressly adopted and incorporated herein

  as though fully set forth herein

                 a. Violations of FDCPA §1692c

         33.      Section 1692c(a) of the FDCPA provides:

                 Without the prior consent of the consumer given directly to the debt
                 collector or the express permission of a court of competent jurisdiction, a
                 debt collector may not communicate with a consumer in connection with
                 the collection of any debt-

                 (1)     at any unusual time or place or a time or place known or which
                         should be known to be inconvenient to the consumer. . .
                         15 U.S.C. § 1692c(a).



                                                   4
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 5 of 10




         34.      Defendant violated 15 U.S.C. § 1692c(a)(1) by contacting Plaintiff after requesting

  that the phone calls cease.

         35.      Specifically, when Plaintiff requested that the phone calls cease, any time that

  Defendant called after that request became an inconvenient time for Plaintiff.

               b. Violations of FDCPA §1692d

         36.      Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging

  “in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.”

         37.      Section 1692d(5) further prohibits “causing a telephone to ring or engaging any

  person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass

  any person at the called number.”

         38.      Defendant violated §§ 1692d and d(5) when it placed numerous collection calls

  after Plaintiff requested that the phone calls cease in an attempt to collect the subject debt.

         39.      Defendant’s behavior of systematically calling Plaintiff’s cellular phone number in

  an attempt to collect the subject debt was harassing and abusive.

         40.      The fact that Defendant knowingly placed calls to Plaintiff after Plaintiff made

  requests that the calls cease is illustrative of Defendant’s intent to harass and annoy Plaintiff.

         41.      Plaintiff may enforce the provisions of 15 U.S.C. § 1692c(a)(1) and d(5) pursuant

  to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to

  comply with any provision of [the FDCPA] with respect to any person is liable to such person in

  an amount equal to the sum of -

         (1)      any actual damage sustained by such person as a result of such failure;

         (2)


                                                    5
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 6 of 10




                   (A)    in the case of any action by an individual, such additional damages
                          as the court may allow, but not exceeding $1,000.00; or

         (3)       in the case of any successful action to enforce the foregoing liability, the
                   costs of the action, together with reasonable attorney's fees as determined
                   by the court.


         WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in her favor

  as follows:

         a.        Declaring that the practices complained of herein are unlawful and violate the Fair

                   Debt Collection Practices Act;

         b.        Awarding Plaintiff statutory and actual damages, in an amount to be determined at

                   trial, for the underlying Fair Debt Collection Practices Act violations;

         c.        Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

                   §1692k; and

         d.        Awarding any other relief as this Honorable Court deems just and appropriate.

                                               COUNT II
                Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)

         42.       Paragraphs 13-31 of this Complaint are expressly adopted and incorporated herein

  as though fully set forth herein.

                              a. Violation(s) of Fla. Stat. § 559.72(7)

         43.       Subsection 559.72(7) of the CCPA provides:

         In collecting consumer debts, no person shall:

                   (7)    Willfully communicate with the debtor or any member of her or his
                          family with such frequency as can reasonably be expected to harass
                          the debtor or her or his family, or willfully engage in other conduct
                          which can reasonably be expected to abuse or harass the debtor or
                          any member of her or his family.



                                                     6
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 7 of 10




                 Fla. Stat. § 559.72(7).
         44.     Defendant violated Fla. Stat. § 559.72(7) by continuously calling Plaintiff after

  being asked to stop. See Waite v. Fin. Recovery Servs., Inc., 2010 U.S. Dist. LEXIS 133438, 2010

  WL 5209350, at *3 (M.D. Fla. Dec. 16, 2010). (misconduct includes calling the plaintiff after

  being asked to stop).

         45.     Plaintiff may enforce the provisions of Fla. Stat. § 559.72(7) pursuant to Fla. Stat.

  § 559.77(2) which provides:

         Any person who fails to comply with any provision of s. 559.72 is liable for actual
         damages and for additional statutory damages as the court may allow, but not
         exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
         by the plaintiff.


         WHEREFORE, Plaintiff requests the following relief:

         a.      a finding that Defendant violated Fla. Stat. §§ 559.72(7);

         b.      an award of actual damages sustained by Plaintiff as a result of Defendant’s

                 violation(s);

         c.      an award of additional statutory damages, as the Court may allow, but not

                 exceeding $1,000.00;

         d.      an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

         e.      an award of such other relief as this Court deems just and proper.

                                              Count III:
                  Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)



         46.     Paragraphs 13-31 of this Complaint are expressly adopted and incorporated herein

  as though fully set forth herein.

         47.     As pled above, Defendant placed or caused to be placed at least 50 non-emergency

                                                   7
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 8 of 10




  calls, including but not limited to the aforementioned collection calls, to Plaintiff’s cellular

  telephone utilizing an automatic telephone dialing system (“ATDS”) without her prior consent in

  violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

           48.   The TCPA defines ATDS as “equipment which has the capacity—(A) to store or

  produce telephone numbers to be called, using a random or sequential number generator; and (B)

  to dial such numbers.” 47 U.S.C. § 227(a)(1).

           49.   Upon information and belief, based on the lack of prompt human response during

  the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

  cellular phone number.

           50.   Upon information and belief, the dialing system employed by Defendant transfers

  the call to a live agent once a human voice is detected, thus resulting in a lengthy pause after the

  called party speaks into the phone.

           51.   Upon information and belief, the dialing system employed by Defendant transfers

  the call to a live agent once a human voice is detected, thus forcing Plaintiff to say “hello”

  numerous times.

           52.   As pled above, Plaintiff revoked consent to be called on her cellular phone on

  numerous occasions.

           53.   As pled above, Plaintiff was harmed by Defendant’s collection calls to her cellular

  phone.

           54.   Upon information and belief, Defendant has no system in place to document and

  archive whether it has consent to contact consumers on their cellular phones.

           55.   Upon information and belief, Defendant has no policies and procedures in place to

  honor the requests of consumers that the collection calls cease.



                                                   8
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 9 of 10




         56.     Upon information and belief, Defendant knew its collection practices were in

  violation of the TCPA yet continued to employ them to maximize efficiency and profits.

         57.     As a result of Defendant’s violations of the TCPA, Plaintiff is entitled to receive

  $500.00 in damages for each such violation.

         58.     As a result of Defendant’s knowing and willful violations of the TCPA, Plaintiff is

  entitled to receive up to $1,500.00 in treble damages for each such violation.

         WHEREFORE, Plaintiff requests the following relief:

         A.      an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);

         B.      an order enjoining Defendant from placing or causing to place further violating

                 calls to Plaintiff;

         C.      an award of $500.00 in damages to Plaintiff for each such violation;

         D.      an award of treble damages up to $1,500.00 to Plaintiff for each such violation;

         E.      an award of costs of this action, together with reasonable attorney’s fees as

                 determined by this Court; and

         F.      an award of such other relief as this Court deems just and proper.




                                                   9
Case 0:20-cv-62565-RAR Document 1 Entered on FLSD Docket 12/14/2020 Page 10 of 10




                                 DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

  Dated: December 14, 2020                         Respectfully submitted,

                                                   JESSICA MCCOMB

                                                   By: /s/ Alexander J. Taylor

                                                   Alexander J. Taylor, Esq.
                                                   Florida Bar No. 1013947
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   +1 630-575-8181
                                                   ataylor@sulaimanlaw.com




                                                 10
